Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 1 of 10




                   EXHIBIT A
Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 2 of 10
Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 3 of 10
Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 4 of 10
Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 5 of 10
Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 6 of 10
        Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 7 of 10



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SECURITIES AND EXCHANGE                                          Civil Action No. 20-cv-510
COMMISSION,

                               Plaintiff,
                       v.
PHILIP E. RIEHL,

                               Defendant.




               FINAL JUDGMENT AS TO DEFENDANT PHILIP E. RIEHL

       The Securities and Exchange Commission having filed a Complaint and Defendant Philip

E. Riehl having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment;

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

                                             I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;
         Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 8 of 10



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                             II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.


                                                   2
        Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 9 of 10



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                              III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of $7,803,829, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of $437,509,

for a total of $8,241,338. Defendant’s payment obligation shall be offset by an amount equal to

the Order of Restitution and/or Forfeiture entered against Defendant in United States v. Philip E.

Riehl, No. 20-cr-____ (E.D. Pa.).

                                              IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                              V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal



                                                     3
        Case 2:20-cv-00510-EGS Document 2-1 Filed 01/30/20 Page 10 of 10



securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                              VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated: ______________, _____

                                              _________________________________
                                              HONORABLE EDWARD G. SMITH
                                              UNITED STATES DISTRICT JUDGE




                                                 4
